Title: To Thomas Jefferson from Albert Gallatin, 25 February 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department Feby. 25th 1802
          
          I have the honor to transmit the official statement of the contingent fund in the usual form. In order that it may be fully understood, I will add that the sums appropriated to discharge the contingent expences of Government amounted on the 1st of January 1801 to Drs. 19,950; that the fund received an accession during the course of the year 1801 of Drs. 961 & 80 cents, being monies formerly advanced out of the same, but which having been applied to other objects, have been charged in account to their proper appropriations, and credit given for the amount, to this fund; and that, no monies having been expended, during 1801, out of this fund, the whole unexpended balance, thus amounting to Drs. 20,911 & 80 cents has been carried to the credit of the surplus fund on the 31st Decer. 1801. The account is thus closed, the appropriation has ceased & determined; and there are not, at present, any monies appropriated to defray the contingent expences of Government.
          I have the honor to be very respectfully Sir Your most obedt. Servt.
          
            Albert Gallatin
          
        